                Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 1 of 23


ProSe 14(Rev. 12/16) Complaint for Violation of Civil Rights(Prisoner)




                                       United States District Court
                                                                          for the

                                                                         District of


                                                                                Division



                                                                                                      2:21-cv-001
                                                                                                                   Wi - •     ••
                                                                                       Case No.

                                                                                                  (to befilled in by the Clerk's Office)
                                                 e
                             Plaintifffs)
OVrite thefull name ofeach plainiijfwho isfiling ihis complainl.
Ifdie names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)

 OOi+tJTell £ou.o-kj t                                 WVio.-o
 >CAr<ioo VTill
"I>cpc4y                                       vT*

                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                             (Prisoner Complaint)


                                                                         NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                           Page I of 11
 Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 2 of 23


    -V-

              ft   V c..s^

  K1 <Y\ \A        W»<f-

® L+-« ^oAa'^oWoc.^
 /^Fc.'TSrud?:. (Y\o77y
  nPc^ A/o4-c.-ica
'/OFr- rlo-Sr^fln iiOopfi-r-
                   1         1

" hOr.,'Tioloat^r (PinsV
 i\AU4&\&o^ (Lorr-ioVN^raA-V fXVAicxjrc/ (. >Ci.>rftA^ Vv\yy\ Or\/L C-\aiiA
                                 A4hirL/i^cA:>-i- Cnf




                                                                   1^. r^i




                                                                              >
                Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 3 of 23


Pro Se 14(Rev. 12/16)Complaint for Violation of Civil Rights(Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintifr(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name                                                              ^. Sa
                           All other names by which
                           you have been known:
                           ID Number

                           Current Institution
                           Address                                                 A/w 37W '
                                                                                   City               State             Zip Code


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (ifknown)and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1

                           Name                                          rnt4-oV\^\l PjfiniOWl CftOAp
                           Job or Title (ifknown)
                           Shield Number
                           Employer
                           Address                                                 Mvcy yi
                                                                                   City               State             Zip Code

                                                                         n^^dividual capacity r^^fficial capacity
                     Defendant No. 2
                           Name

                           Job or Title (ifknown)                           \C{\z^cjC>
                           Shield Number

                           Employer                                      (Y\\Wjr>r.l\ (\r>L3r:>W
                           Address

                                                                                                    A
                                                                                   City               ^ate              Zip Code

                                                                         I t/f^dividual capacity "i^ffici
                                                                                                    Official capacity




                                                                                                                               Page 2 of 11
    Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 4 of 23



                I Kc.'Pac-VxC-S                     K\A Pjcim^\A\fOV
•




    T^^Cr»^oA^Ki\ /^rik ft

     i\oAa l^oUoo^
     Lic»aJ-V<».iO aoA-

    (T\i+t^Vv^.U       C-'Aiwp
              Wvcy 7^1
     fiflfvi.UA 6ift
    3''Co<^\k;i<iue.\ ^^-fipckCiAy I^^fPiCAl C^,flpftci4.y

    IVA^tiAfiA^V

     A>^W>r-»rA


    ^m5r,-U>iroA \ ACr,.

    A^l4<iW*-.U /^Ai;.o+y dom^ X(a^v»VkiVkrt<;;s
             Uvfv/
                  1




    ^^diviriortl c:AprtCi4y                          r£>pp«-..-j.y

    "Tv;»C~^^iA^i<^--^U yCd 1.

    "Rr-OCi", mtJ7?.y
    <^f^rfrrc4-jr-..Oii>^/ dPe,.

    rVI I'W'.Ucll ('05..;-^+^ C<3jVLp "CftiAA-vAO-V^"r.
    V^35 A/>fy 7
    d/3yy)\/U    <SiA .7/7'30

    n?i^AwiAl;r\ CfipACkAy                IBS^^O^^\ca\ iZ^y^fleiW
                                                                       v^ycTAi,' ^^*is/i<dvr»o *^.-   ty




                                                                           ; ikitn- 7C\
 Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 5 of 23


                     1 hp        ci^-V\ tS    4-C ~TK\5             A^/Oi-V



"l>eft-Ajcitf/o4- aA ft


          L
                     O^c..

;'Y\iA<.HcV\ /^£iL!K>^y ^4mn
                     1     I

               f
      / //rf         "? /

               iIv/aI CppACii^ ffK^CCir^ial CflpACi-Uv|/


                                             >rAMO UiOlKiOftv^/T)
(^^rrccAt'nKiA / ACr.

nm-f-c^kcH (^cu,<i4*^
         Wvy ?;7
               OfA :^/'7.^t

ttyt^r^jujduai                         t^^^^OAiC-o! f'^ruA ca'-LJ
                             /                         /      /




3Se.Pe-*oA<XfiA-            10
               C{\c GlrtoA/
-aTi rr^ficj

Ann^<LrtO (jQrrcc-l-\<Sfjal (Y\s-<lvo\.i<ie7
Vft3ft A/wy 3T
OamiWa fiiA 3\T3c»

        I/}c^ual CAp»f.;-iy           /O'^P/^ieAl C!.japAciiy

                                                                      A/z^aj!     x-/o">   y



                                                                    7>/?i^      'ZO
                Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 6 of 23


Pro Se 14(Rev. 12/16) Complaint for Violation of Civil Rights(Prisoner)


                     Defendant No. 3
                           Name

                           Job or Title (ifknown)                                          VCarAgx^
                           Shield Number
                           Employer
                           Address                                        MfeSfc Uwy             da&A-
                                                                          /IfttyNxWiv                 Gia
                                                                                    City                   State         Zip Code

                                                                          r^^ndividual capacity [^^fficial capacity
                     Defendant No.4
                           Name                                               K\fA         V\ft4g/Vvf.f^
                           Job or Title (ifknown)
                           Shield Number
                           Employer                                                                   l\aiY\n Xts>s4'\
                           Address                                                   WvCsJ                '
                                                                           HfiiiVi A\a
                                                                                    c/(v                   State         Zip Code

                                                                      [^^dividual capacity Official capacity
11.       Basis for Jurisdiction


          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     □ Federal officials (a Bivens claim)
                                   or local officials (a § 1983 claim)

           B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?


                     TVc/ivV^vvoW^V


           C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                Page 3 of 11
                      Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 7 of 23


      "TT                                "PsAJSI.S P^r f l,irvS(^ AO-VlOr^
                  (7^^

   ® ('Ji^rAfi/O^                     XT^WvAArt T^s.rry.                                                                     «


                         WWM    Wr<aVc. TKsA»CC^yp/occ.\
                                        .-U.TWW >      ^ \c>rA-,A^9x?.(W^o\ftVxorii ,/Gq\Ma^cj
                                                                                       ^ ^                                  '/.


                                                  \M^ ft*v\cjs^A<v\i>A^ \/xtA.ftA-NO*^A j pA^^tA Vrx ^r'oVo:V
tn C, P r'c*,^    v-t V\arASv*S(rw.yc.V Vxvj                  Or\or?Y ^ PaaWA-Vo ^eCiVccA -cv^e. Pro                        vx




 L-K.             ll<-.rKj IC^^J^. nPr,.                                         ^o proAecA- OAe Prona 5c*ija(
/yi               icA- Vis./ /OPf* -                      pAv\fyA        PcaVWlY^"           OLOf^dc\ fOC^ CjOiOCcc
                            /                       '                                         >J           '                      3
FooA» Vl^jts.|4'U.c^ftP«-W            AioA Aril.SCip\o.fOflr7'R^ljOynr-/' ^ppei^ls 1
                        1        /     ^         '          1     1        If
 ® (Vf
     ^ If
          ^^\C{\roa^)                         i\nVv^:svOY nnrU-vvCmrAVx*.
                                                                                                                                   »


           "T^rA\V)t"XA-\tr. ~Ii^AvCCc<~c^r.r/|Trtr"V )A\ €,-Va\\A-VxOvO j
                                                                                                            \


"pRSfl \ir)\AV\OvCl ^ 1 P)^ AfCic^         A(Yieiv)d(Yv<^-V Vioi/A^nCyOS J fAXV^A Vo
                  Y\C P<-am reA-AXvfrVxOrO ^or V*\\xT^a cicx<1;Vcaio<u-. b/ L4.
                                                                             o    o                    /
                                                                                                                        1 1 ocK
                  xP Cc>cjOc--i^J Pa A?A 4-0 "proVocA- rf\(fj Ccom =S{i<^oft\ (T\                                           V

 K.| opr..        1^A\fYVrr j PaA?<A Vti Po(Vo-W" S/XP GlllAi-.
                                                       o
                                                                li'fJrt^ C?jOiOC:,i»Y-*OirO&
                                                                                         ^
                                                                                             PoynA.
UcaU!^ ^ Sj^ ^"/v
               / .
                  i^/^<i h^iSC./r
                                o/^/A>Ae\J
                                        7
                                           yQe^o/W-*
                                             r
@(a^,JioAor)  1
                                            KirtA
              i          "!hr\\lo^/-AVc:- 'X<o A'.CCd<'cyoc<-vy"rc>r4-* .Xc^Xxy^Ol 'Ro-l-i^ 1                                 fc




                  »4rJC^ /V-^                        VlO//JA'O/OOA
                                                      ^          '
                                                                   j FAxX^A A-O PcsWovT <5riP GlJlAy.
                                                                                              O
                                                                                                      \u                    JC.<
1
/ 1

(^OiuX^e^AjI'i.lo      /^i/iAjy c)rrrv/j/ucc^i » PAvXexA ^ PciUt^vf &0"p*
                  I       I                                                                        ^
                  /O^ IZTa^/VI ■A^.S CjliAC-l-Ci^Ll i-fvV/r/W'®
® (l+ .)                                   iJjPoilor.K®
                      "rSf\i Vxd.rA4<-, T:«oA\PC-ertf.iorr,y XPqVvQ eioc(»/j A\c,V<i\i<x-U"ci.v-i j*To!"-V^
                                                                    sj   O
      K/",.       ipri.-JOr^^Ar-fJV X-Scj\fHV\o^j FaxI?A 4-0 FciVVcifW' SnP rjUilde Aa^cs /'aAiCtf/;                               /
y^is c./^M{aj           lK<L^Jr^ '.                                 /7/Vjr/Oci/>T£fvoV- Wo lA-i-iOrOS ®

                                                                                  <5/ OAy> ' *l>ca'^A^wa:) "B, iSXA'^v
                                 ^                                                    /                         1       7
                                 \>      riwiff       y                          4f/OAy'A-/yro"f^^
                                                                                 w ,j    y ^       /       C A/     ^
                         Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 8 of 23


          TT                                          ^T?)AS\S Por f\i)f-yf. A»oV\C3C^




        ® (r,r -ffr^-Uv,              n 1 6Pi",- ^                1^-. PTll i?? y ^
                        ^r-llKc-r/a-l^ T'^^A^CC2tf <!-/. (Ca t_C y A c*i v V Vl£iCAS'=iO^ jsliV^j Pi-i\/(oloi^
        "He^-VftVvp rUf^*oi*j      .-t^pois.Cji'Orrw-AjV Xsn WvVvc^ inj j                                Amf
                     Vi'i^iiA-l-tOfOS f
        © c^.'in-va^.+iOiOol OFe.^                                                   *
                                                  Xr:a AvCCtfc^Cc'-'^ T"<:!irA~                         Violp+iOr^j c*^Cotu£v(
                     £\oC-V^                  ftpCiA VH^ Aivv<r*\s Ami-.*ri4'Vio/<fl-/no/0< "
        @ Cr'irrcr,WjtOA\                   OFc. i                 A,
                                                                                                                                        il


                   "(oVvrolA^'tsroS^' rAl.Sil.'T3rAp^-iSor^mtf,yss-V X<;rj/^"riioj f^AihJ. +o PoZ/ovnT.
        0/V)(k, //A C-S do/OCCfA^tr^^ diSOfplA9/^nry/ r'CpOi—P•
        'd) r. ^rrc.r",-VvrtfO£y\           OPc.^                  A.-^^o-U^rt
                                                  ^/0<ii P/^^rrjOcc,j^Tor'h^ //i^y A^r-.KJCc-,^ F^khI i& ^aHofi                         t




           S/}?      CjUKi^ li/uc/S /^G^CcrAJ-^^9 PortJ ^ /-/caM                                                        1^              L


            /^Ajd jy              F^rv^A^<J/Vi c./jd V*/O /ii)■/■; Or^ A *.

         (h     i^^Ji(le/-^J /)Onrccii'crJ#^i (Tleiiiciiue/                                     Kirt^
             l~
         ^..OJ            (Y\«X^\c^l A-\4-f*jo\-irtO°.                                            SjgkJ ' ^>o.oj"/^xa3 *B.              A
                                                                          ^                         /                               J
          1
                     \C>t:^CjC^                         A (Wa^-iAvrtCfOV Vl r\\ A-V».'oi<is'«                                y^\.^^..
        1            ^            J     '     ^                                                           , C   ^        O'
                lU       AVo'X^.jvAiOOf^^rKix^. j AVlU^e^ aC                                     1>A'l-£>




                                                  ■




L   -
                Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 9 of 23


Pro Se 14(Rev. 12/16)Complaint for Violation of Civil Rights(Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.      Prisoner Status


          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          □          Pretrial detainee
          □          Civilly committed detainee
          □          Immigration detainee
                     Convicted and sentenced state prisoner

          □          Convicted and sentenced federal prisoner
          □          Other (explain)
IV.      Statement of Claim


         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.




         B.          If the events giving rise to vour claim arose in an institution, describe where and when they arose.
                                                                                     HyoV 21            Camilla
                     d^OOerAlTopc l/AfoO AajJ X^50                                                             hm 2.0                 J
                                     Ohyh ryiull-tpls^                             ^             oC

                                                                                                                       Page 4 of 11
                      Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 10 of 23


                  nsz                                 t^4-A-W.c>rvg^V qP OA

            (b    OrO or                                     , rC\ii-77y VCcTraVf.                              Ay             iCk


 >rV\>oV\ X       YTa-S PouyoA X<>V                   b^.^^V^\fiC ?■^        \r^ H
 X.^VaA-Cqv;"^Vrxoc- \e>                                         mo2Zy hAS                      PAoWx ^V»,                           st
 mc^ P>\i oP vrk\^U T vfft?. gg^cis^AcA mTc^^-                              (Ar.5f^Vv                                   Vfro
                                           OPg,J^ fV^Lj2^v/ vCroVg- ^\Vgy Q4V^g^-• Xnrv^/i'ft-S T>P|/

                       fk-i- jAj              ^.r<^. W^ r-gA\Vv^ vJftoVcA                   VnoV V\ey VvftA Ve -wrvV           </    VW/



                                                                 VoVX ^Vo          \fv\VvA<v\Tcfry
                                     ftoX/Pr\V£^\oc.S rcVfti\vg4AOi.^ VTAy^XgyJ VA\^^ \ rr^-y 5U-ftXc<^
_0/0o «'^ A                        yoi                      v/ts. prahltrAn . AraL-.oA S '8"20 rtPc-.~B fYVi-?
                                                                                   f WiS'i- <jui}4^ hul~
 />?o /aJ              ^ Tig Isg, irry\pr^'.sc..^fy\a^ "X.?\c^lftUc.T^^"X iraCor/y^ "\t>crpL,-Vy VCAcAg.«a . V^fVv^v^fO^
                                                                                                \          Cfii;c!)\ou^ rc^-Vft-*
 liAfiorJX       Wox^ K%<v\ XiOpriA-Vf. <V\vi^^Vo SWor^^ ■&-WA^^<rvve^4-                              X
                      ^vV>W C^il >i-k                     A<i*dn£!i.'i      <3/^g.o>g--^i'e.?0^ fi tOCe^4Vv<^
                                                                                                                                    3^
fiJJrcSS -Uyc/    /Cry                <jpy fyi/zTT-AA^SP^^          4Ac, / j-^/O.Si-^io^o a I                   wa.^
 AP-f^r- pC-A^'f^j 9^ d^A .
          (b A-V rY\ t-l-cWW dC.X 4->v^ Cftf^lUy Ac^                          ti^<r. Or V\AV/-. q Avsy                               i&b.

TVzSC^UCC. Vj    A-Wy               A^i-Vgj't^fto-V              aV q C^XiMiJ V\f^4- •Vg,nr\pg^A-vj<-f. 4-g> ^\<i
 Poo^/                    K\4-cWLr^ tS-t-ftCP QPc. A."^Lu\ci" c^s tooa- vfg^ftc-                                                    w"g4^

vVc nI .sW.      I^                      CiC Sc'f-\/(fO^ (we.A\>(,          Oc-W:jV>i*i:p loj?C7C "V" ^^clCocw^ 0£i,
 fi r^L-i-Uer k!)Ke.               Vcjt \r<iCr\Pi^ Wdirl^cir-^            -f-Q y0<j4' /3 XrtiV >vv°.4            wklU. iWy »ro
ilosIiKiisiJiua^:)->i-Scrt/ir^               ;aAJij         iT VT. /l i)<L VCrv^not^  /i            if:;l//4A-)ce. o^j ke^
                                                                                  tJ-
•//a ^/KTf /(    ^ f^Of ■Jxsdr'                       XIajc/ <7aX5/3^ g/JViTfl/VI                     Xf. ^            />^e-/^C
 /yiiJJIcj                   aa^*1 S-kfi-kc<i               ■4kf^4- up ',
                  Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 11 of 23



 js:



                             -vW Qqsc^\^ c\q i<bQV                                                      ^
J-/^£car:PA_'^^v\li.A^:s^CtgXcy^         rO\ft4V<y~ he. S^A4-:g,^ "Thy. j;>inlJi^ vffts ^qj/^
_>Q\Ai_^L|oU—2^.pCci'-'^-/13y- A
J^—>£^jnrjJd^r-—^^Js5sft/}0-for^^n^/                 jC^^€'_ofz^fkM/.^-^f^J'-J:h±5_JS—C^ALAdA.
-OjIOuJxjS^I            rTio^-Zv


       fYl\-lci:^£iJ— —CA-y^^lP—^\uS-(9l02L_3^JC^^6A^lS-^66fl^feri^_J^^^ti^^£/ \0'^anv^ 1 ^^oTi'
                             jLs^irv;s^c£3B^AcAyoi>t.^^

                                                                         .(2^5^ (?f^A           r-/-d
-!7^C/_^ m^j-Jl'/!r__//0._                              4o -Vy!^                C.^I\£,/ ^

                   '^-,

                                                                   aJ ^.-kLlleaT A,r.Ui                 1^JXL
S-l-rtj^ •3fA-ccA—b.-cA>!^<&j^—              "• SjOQpn^ I'y^ssifi         joJLe^^J^t^jy\Aixs^^^A£s,
^.£Aj^^—^ijrLj>^_eAr<.L_ii^.,L-irk^^                                               CciQ^:iLc^ "I'ftI
^/^-Jfko-^M:cuCKl                       is^_U5-a
                                      t     —



                                          Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 12 of 23


                                      TSr                                               z^P PAftinA

                                      no                 "X WftA fv\.^ r^uar^rlij t-:^VipW                             rwy c'.AS^ p\Ar:> AiO^ . ''^O*
V">-^ aA^ <•                                                "m(v\ VVAVrVcr-5^\iaCc, 4VaV AaVs/ ~X' V\ftv^.oA- KaA                           C>4Vc

 rc-viaYCs-j -TVAeeV\NiG
                 '            1
                                                     or'^rvoAW CAtC)Vcr^>AAiz>.A 7■z^.Nu2£:<^iitO^, Cf^A
  /-.^OP-'s c/eiiZ/Aj^vciAU xy\\j                                               (Y\<5i. \AaWW<- V\ftS PaA'^A' +o C<i.\\o>r nioy f" T
                          1

 <:jUicJe/ A/js ; (^f^KiCr/'/Jt/Oj                                               piti<i "XAsm/)4«; r^UjAr-fs/?y r^^,VLS,'WJ ^ToV JU                   s-V

VsTv-Vfcv me^ k                       iV v<'v\fiA iJl^. £^Vi'rr. rTTtom-aWy NcicA^- Pirrvir^ t\iA«^ 2,^)2/1 "T V\C«\ rAolVt^^                         -?/


Arid^Vfl/dc^ev^s            'X VTi^ti-WA -Vo ^AcA A^aV*OC V^\\Qa. VWl^ hN^ac^VvQczoC-C:.                                       C'<-^;^A_vAnitsO C^C
 "1                       [;                            -J                 vi 4          ' 1                                    ■
 rWAjOv (TNA/^rt^, r\ainA?v «£^fJrcJ-^1^K^n CTvC-WVsx-W CCX                                               A^re^ <>i<ifAii^%*f»VcAViorO« SV^o
     '     "^1       ^          A
roPo<^e-A ACicA ^VaWA vSVg. vrcW ^o<£,V CAo OfoV oC Crv\sj^ arN?LVAr»icci aaA \& SW                                                                   /

                                                                                             1               1"   ^

                                      »o<i ^\fs(L <=^VtooA- ^;V\»OG A> cir;cvA7«>ccv <sO Ao/                          ^hc. wiW xvxAWty
y\ar-' WjS>»Oc*a!* .  1
                                          "T noA- A-p^iio-A A-c<MO^Ce^ -Vzti              ."Vf-A»o^vA-\r»>j»A\ Cz'oWn. ^^rvM-.^kA-. ftocjn'sA-

2t)Xh ro^ lY^c                                                     ^^11 n^v\ -VrieA Aci ."S^aW vfCA^ Cfss.V\AArWr- GoiOCe/'iOi'^v
                                                                                                                                                          J
                                      r./v\A-                   Wjv><-ArA /^Pc.rfe. rOiS'jjJ>y Ap:j<A V-j cV-ccU OvO AV^ SAjaVo^
      '                           ,                  3                      •                /
           ^ "pp^jcf 1 ,*j^7 "71-jOaJlS^z" •y<i                                  14-1 Oi-OfO'l 0eAJ>4^y           'i/^Cor/^ /y^U /fiO'4^'^-<i'
          Ae^J                             ✓>»</"7>ia.^xA/^             r^J inot^^Uer            Az-z- V^KV^WVnaV \sAU<l
  fYlS. 1-1/^-k                   lA^z"^ f^AJCr^yiL Ae#^ i^/yc-.5-i-rn/0
                                                             ^
                                                                         ft»ozl LtiiO<j 4i\e^'p'kar^ r.up/!/0 /Try iVi£>'4U.<^ Fa*                        Iz:--



                                      AjzjyJ                /V)fi?. Z/O /^c5/^//b»^              4-^ r^!^(^V\AVio>>
                                             '                                                                                          —

 Or'i                                 t^ip'Sr'.ifi                         rf\ »p.Vs.ftpA <P\\/'ey\^r- \.*oCo«rCf\ c<^^.                    n£^ .     •




»Ooa<A Aoce-k s                             -WiiAW W-Awr \^\ifKcc^ 6'kry                 O^sAi^AA lIiofv\A\e.s -itcs XSoXaAAo.O ftiic
<Sc!U'"/pra A        ^J                   t:\co ioe>V tiWirvrcA      -W-i                     WcViaroy.
                                  ^                        T AaIA 7^P^, A»dV/^»A AV^aA UrtiA PacAiW V-^ lAcU\#oq                              S^t1 ^^^UJ^'


TVcv/^                                                                     v:s CLfLy\ ftf^A UK^o^^ofti p<>f>i-t^^WfYWp:>V ftf^A q
ftll typg/<a(? f^.-iOS-ii-ioliajOA-/ K/sjAJ-                                 /3a3^ P?tdcr<fll ^iq>r a.oJ. ^nvk,AiLx rftcAcVy ^
Operf^-VCta^ |O0 mv^<W                                           Vi'?           C^r fitoAALuir ^ch                    Lrr,
/d-B-2jO ^                    f^. A.CjOci^C<~ VCfr.W Q                          S^Xftrc. rAg.                          V^qXaA-Cc^ A^A 5-4-ft-V<gf
 c(
                              ^Otmo-V \\<ac Tg^N)<(-V-Ui'0^ ^A'Sg^ fv\^ao4. iv Sprs>:>VN\cir^                               VC\\\'T~7
          6/f^
                          Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 13 of 23


                          "W                cH4-aVp,^<v\CiA.V          PAa^jv\
             ®
                          C>»^ Car- ArT^. «»o»A lO-^-ZO       CAvVcWU CCT i<v^^QVCoTi X asV^ W.V A^/-i\\cir^

         ' 1
                      <'.C^vi\r-^A ( Okjx^. NrNrtOr*              0.C^jaA-v0nD VA^- ]^rX>,^v\\rv-)iK ^A-fvVeA loA^dA:          •s

;/0 ■^h'y      j4~ ^                    (Oy'-SV'^c/^^ W-zcTxAi r^<o ./ort+- lOAid wT// >(V-.4- <^r,-+ rvrv./jA-i't^.O T
       troQ-irm V\Lftn                 X Arw c'i^iOp;to,*:A/ -W:) AJi^xS (1^,11                A Aft^| 1 Aq..JS A "W
                      1              ?a <Aowe/' Cv^VvaA-S 'Aftve,                         Cccht\ A&xe/ V^acIA 1 So\oA-C< >o/
                                                                                                                          /
                                X >£7*=^ .<Oy9^C/ ^tj>0 . VviT,            '7V\aV-J. ^fj4- /3/Od              /V»W ^7^/) (^1


                          A4-rY\(AcV\rH CCX ^^urioct,                       ^     "T=*«            CfuS\^
                                                          O
(3?) -t4\rfcr. T/rfc :P»-Yv\      CA*ic<;. vri-irV-Vft:i +-We_ VtomaW-, V^rv\^
w^4i^ -        4'k<^ ,"5 VaPC-          VC* WvArA^Xc^fry .^cpc+Y VfAr<icx>           W. "^uv.U-w&ri                            1,




fl(0<i ^/or-Sf.   I kiflA      CIcxjA Pa*IcA CliA             i-^ -kjsA- mySeiC Aoci' €,\/rry
Pbr
'
    "T>«a^LlnU
     1       ^
                          VirU-S / VCt-kfcx <iv.^<-r/iarA. Pen- aor SoOtf-tty/ aoA, UeAl^kU Aib v^f/S-W AS dLc. C/nrtl         (A-



^yjOihJ .SaPc-U/          aajA licciUi ytCe, fiOr..sVi\l c-rcjUircA       <^ri Ciii-^\A.^ .              CiraA Nsrf^r-V\-




                                                                                                 ^A>i*4«-iV/0 75.




                                                                                     •74^^?.           ■S'o




V.
                   ^ 1
        Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 14 of 23


                                                                  oP OjIai/vI
                         \r\V<o<L'5)5cs / /CIa3C ne.cs(^U, w/)/^                                 4J\e^ liAr/>s<,/n»jO^.     ci
                                               rlnj.Jua^l w o ■^e.s4<<d ~po-^ih\/a                                /-iViJ-   I


           (Y\ iC-VAfe,\ 'T^O\\?.r                                                       CvJ\Vlor^'^^
                    rvOCO VCArcOC^~                       ToryvAVc,                      (.Wv+vOr.'i& ^

           Ari<^rcLM/                                     T1 lOYTifvA-i^                 C yCiVfOrjs^;.'N
            lAerr^s^ OOsWef^Ao                            X^iiY\flV-r>                   C VT,4-fOc--&&
          y^vr^Wci-ftV^                                   "T^f^fr\ftV-c/                 d.vTiAOci.'Ss'N
           rV^vcKev<a\ rVotY\ft,^                         "tvOmftV-C/                    C >Cv\'r^s.<\
           fY\4r.V\a** \ <5> ^£.rY\a-P                                                    C v^4^c^.sf;.^
           OFr^^ "T<^i^:iV■^.r                            >SVftCO /^OP.ccr ( w\-v-K.%css''i
           ilA,S<?_flV\ PAi^ial?/                          X^imA-Vcy                     C

                                  \ ..vAA\/niijaUvcV\c. •k:-s4<f^. X^<s>s>v-i-\ijc, Qor
                                                rr,V,M-l9 I




                  / , ^/jsf                     ^                  '                         n
                     C UA>^/0<>WAi J                 l-iri, h / qk^cfrsc.i^l
    *
                           <1                       A 1       1    -L. j         i ''
        Ui^^A:k3W>0 y O^ijCrklsfN^                  <0iJ-r.<i<iO                 1




s                               AFc.^                     ^T^aIu/        '"t>a--i'Ai'I APjC~,V^v



                                                                               /^aJ ^                     ~k- r*^ i k!StV
                                                                       /rr>v
                                                                       /                t-—^           ^      ^     ^
              Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 15 of 23


Pro Se 14(Rev. 12/16) Complaint for Violation ofCivil Rights(Prisoner)



                     What date and approximate time did the events giving rise to your claim(s) occur?
                        Sinr-I-Ijjcj O/O                                 l3^Z0l^ Thur d<U^hs^r'Zd7X>
                         T^hcj T7>yie^ Vrtpy

         D.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive."J]         3uCPcr% fO<\       roucVvV**

                            \ A*! P                     )V\Arc^V\ip

                           fVioy w\e<^vcA\ VccaVivvc^-^                                                  Aprc^i^ Afo^T-
            Por- my K<5a14\                           PkKD^'Twpc                                     me<i\cA\
        licOAU^ or rC^ftV                      ^t-\OV^A.^CO^^Jo

VI.      Relief


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for _
         the acts alleged. Explain the basis for these claims.^ IaS                 doI/ A rCS For A                     rtc^
        A)a>o Fafit XVk)pnf5O/0ryve/i4' C^m pe^/OS P^cri-y d^n^AOcS]^ ftyiilho/O ^olfArS
       VuiOihvB dAtnAa^ Forpj;//
       rPelitcTA^X/odi^Pe^jco^     r/iul^'py Ai^Aj^ks oA rcfftliftlioiOj ihticCicS aa»«i
                          Fb2jci/ HsaHI                             r       T




                                                                                                                    Page 5 of 11
               Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 16 of 23


Pro Se 14(Rev. 12/16)Complaint for Violation of Civil Rights(Prisoner)




VIL      Exhaustion of Administrative Remedies Administrative Procedures


         The Prison Litigation Reform Act("PLRA"),42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."


         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                    13^Yes
                    □ No
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).
                        rWi+tWU Coc<0-Uv
                                                   3T eA«V
                         eA/w.-ltrt Qxa snso

         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     0Yes
                     □ No
                     □ Do not know

         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     H^Yes
                     □ No
                     □ Do not know
                     If yes, which claim(s)?




                                                                                                                          Page6of II
               Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 17 of 23


Pro Se 14(Rev. 12/16)Complaint for Violation of Civil Rights(Prisoner)



         D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     concerning the facts relating to this complaint?

                    0Yes
                     □ No
                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     I I Yes
                     □ No

         E.          If you did file a grievance:

                     1.    Where did you file the grievance?
                            rAi W)vcX\ CoolOW
                                          Wvcy 5 T
                             /                            "3^5mho
                             ^                         ^3% 15 H          J
                     2.    What did you claim in your grievance?


                          -"Tco'-



                     3.    What was the result, if any?


                                  £*ri                            c-fO vixL



                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                         Page7of II
                  Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 18 of 23


Pro Se 14(Rev. 12/16) Complaint for Violation of Civil Rights(Prisoner)



                      If you did not file a grievance:

                      1. If there are any reasons why you did not file a grievance, state them here:




                           If you did not file a grievance but you did inform officials of your claim, state who you informed,
                           when and how,and their response, if any:




                      Please set forth any additional information that is relevant to the exhaustion of your administrative
                      remedies.




                      (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                      administrative remedies.)


VIII. Previous Lawsuits


         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

         □ Yes,
         I    I   I




         If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of 11
               Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 19 of 23


Pro Se 14(Rev. 12/16) Complaint for Violation of Civil Rights(Prisoner)




         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?


                     I I Yes



         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (Ifthere is
                     more than one lawsuit, describe the additional lawsuits on another page, using the sameformat.)

                     1.    Parties to the previous lawsuit
                           Plaintiff(s)
                           Defendant(s)


                     2. Court(iffederal court, name the district; ifstate court, name the county and State)



                     3.    Docket or index number




                     4. Name of Judge assigned to your case



                     5. Approximate date of filing lawsuit



                     6. Is the case still pending?

                          n Yes
                           □ no
                            If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




         C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                        Page 9 of 11
               Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 20 of 23


Pro Se 14(Rev. 12/16) Complaint for Violation of Civil Rights(Prisoner)


                    □ Yes
                     13^0
         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (Ifthere is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                     1.    Parties to the previous lawsuit
                           Plaintiff(s)
                           Defendant(s)

                     2.    Court (iffederal court, name the district; ifstate court, name the county and State)




                     3.    Docket or index number




                     4.    Name of Judge assigned to your case



                     5.    Approximate date of fi ling lawsuit



                     6.    Is the case still pending?

                          CH Yes
                          □ no
                           If no, give the approximate date of disposition

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                   Page 10 of II
            Case 1:21-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Page 21 of 23




IX.   Certification and Closing
      Under Federal Rule of Civil Procedure 11, by                  Siproplr pur^os^f^^^^ har4,cause
      and beliefthat this complaint:(1)is not 1»'"8^ oflitieation-(2)is supported by existing law or by a
      unnecessary delay,or needlessly mcreasefte cost                     W                  oontentions have
      nonfrivolous argument for extending,"""^^i^^Sd wTll likely have evidentiary support after a reasonabie
      :;S^tnXS:iiJ^;fn:sX'ordi
      requirements of Rule 11•


       A.      For Parties Without an Attorney
               rui X «*                                                                                          ,




                in the dismissal of my case.

                Date of signing:


                 Signature ofPlaintiff
                 Printed Name of Plaintiff
                 Prison Identification #
                 Prison Address                              ,f9 2as4-
                                                     IIL                             State         2ip Code
                                                             City




         B.       For Attorneys


                  Date of signing:


                  Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Address

                                                                                                     Zip Code


                    Telephone Number
                    E-mail Address




                                                                                                                P^e 11 of H
                                                A

-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Pag
      ) u I A I H 0 :!




  r It R P I K   M V A K 1




                                          iO
                                          •H

                                          o
                                          lD

                                          (D

                                          lD
                                          -H


                                          ■tH




  5                                       •H

                                          0


t"                                    S
2-
"~§
^ f                                  I
^S                   r-
                     vO


12
 w
                             X
-cv-00001-LAG-TQL Document 1 Filed 01/04/21 Pag




                                                ;v.       ^ .,
                                                >     ■   ' /




                                           oo
                                           V




                   :'^<1 '

            I.»
                   -■ " ^" 'i-1
                   -   -   -
                                       ^
                  ? '. :•■ '      i'




     u.




     \




    7
